Citation Nr: 0603261	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-34 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active duty for training from June 1958 to 
December 1958 and active service from November 1961 to August 
1962.

This appeal arises from a July 2003 Rating Decision of the 
Cleveland, Ohio Regional Office (RO), that denied the 
veteran's request for service connection for bilateral 
hearing loss related to acoustic trauma in service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Bilateral hearing loss was not manifest in service or 
within one year of separation from service.

3.  The veteran does not suffer from bilateral hearing loss 
that is attributable to an in-service injury or disease.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any information 
or any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in January 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim, and a statement of the case in December 2003.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained and the veteran presented 
testimony at an October 2004 personal hearing.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  In this case, the Board finds that the 
VA examinations administered to the veteran in June 2003 and 
July 2005 are complete and contain nexus opinions on whether 
the veteran's hearing loss was caused by his military 
service.  The evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran an additional 
VA examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in January 2003 prior to the initial unfavorable AOJ 
decision in July 2003.


EVIDENCE

The veteran loaded howitzers and put them into position for 
firing exercises while a member of the artillery, a job that 
regularly exposed him to loud noises and concussive blasts.  
He worked in a foundry for forty-two years after service and 
has been an avid hunter for about thirty-five years.

On the enlistment medical examination in January 1958, 
bilateral whispered voice registered 15/15.  A June 1958 
examination registered bilateral whispered voice at 15/15 and 
bilateral spoken voice at 15/15.  On entrance examination in 
November 1961 and on separation examination in June 1962, 
audiometric testing was normal.  The veteran's service 
medical records do not document any hearing complaints.  

The veteran testified in October 2004 that he had hearing 
loss shortly after getting out of active duty and private 
medical records from April 1979 through April 1999 
demonstrate high-level hearing loss.  

Pursuant to 38 C.F.R. § 3.385 (2005), impaired hearing will 
be considered to be a disability when the puretone auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

On the authorized VA audiological evaluation in June 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
60
LEFT
25
20
65
60
55

Speech audiometry revealed speech recognition ability of 100% 
in the right ear and of 100% in the left ear.  It was opined 
in June 2003 that current hearing loss was likely due to the 
veteran's occupational and recreational noise exposure.  
Facts that supported this conclusion were the normal 
audiology finding on separation from service in 1962, the 
veteran's admission that he first noticed hearing loss ten 
years after service, and the long-term history of unprotected 
work and recreational noise exposure.

On the authorized VA audiological evaluation in July 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
65
LEFT
20
20
65
65
65

Speech audiometry revealed speech recognition ability of 92% 
in the right ear and of 88% in the left ear.  The VA examiner 
concluded that the veteran's hearing loss was not at least as 
likely as not caused by military service and was more likely 
caused by occupational noise prior to the use of hearing 
protection devices.  The examiner supported this diagnosis 
with the normal audio results of June 1962 and the foundry 
hearing tests, which only diagnosed his hearing loss as mild 
to moderate and gradually worsening seventeen years after 
service.  

ANALYSIS

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service. See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where a veteran served 90 days or more and an 
organic disease of the central nervous system (high frequency 
hearing loss) becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court held that service connection will be 
granted on a direct incurrence basis for a hearing disability 
which is initially manifest after service when the evidence 
demonstrates that the post service hearing disability is 
causally related to acoustic trauma (injury) in service.

The veteran contends that the loud conditions of artillery 
work performed without the benefit of hearing protection led 
to his hearing loss.  The veteran also believes that he did 
not encounter noises post-service that were loud enough to 
adequately account for his current hearing loss.  He states 
that he worked the midnight shift at the foundry, when the 
machines were turned off for equipment maintenance, and used 
hearing protection when it became available.  He also 
maintains that the medical examiners erroneously interpreted 
his hunting experience to signify that he was regularly 
exposed to rifle noise, when in actuality he primarily hunted 
by bow.  He cites his poor performances on hearing tests 
administered while he worked at the foundry to support the 
assertion that the damage to his hearing had been detected 
shortly after service.

The results of a hearing examination will only be considered 
valid for VA purposes, however, if the test is conducted by a 
state-licensed audiologist and it includes both the puretone 
test and the controlled speech discrimination test (Maryland 
CNC).  38 C.F.R. § 4.85(a) (2005).  This standard renders the 
results of the veteran's foundry-administered tests 
unreliable for two reasons.  First, there is no indication 
that the veteran's tests were conducted by a state-licensed 
audiologist.  Moreover, the work examinations do not speak to 
the etiology of the veteran's bilateral hearing loss.  As 
these exams postdate service by many years, they do not link 
current hearing loss with the veteran's service.

The question of whether the veteran's current bilateral 
hearing loss is etiologically related to any incident of 
active service, to include noise exposure, must be supported 
by competent medical nexus evidence.  Competent medical nexus 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2005).  The only competent medical evidence in 
this case is the opinions of the VA audiologists who 
evaluated the veteran in June 2003 and July 2005 and found 
that his current hearing loss is not related to service.  
There is no medical evidence or opinion to the contrary.  The 
veteran, as a layman, is not qualified to offer an opinion on 
a question of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992), and 
so his stated belief that his current bilateral hearing loss 
is related to noise exposure in service is lacking in 
probative value.  

The Board concludes that the preponderance of the credible 
evidence of record is against the claim of entitlement to 
service connection for bilateral hearing loss, and 
entitlement to that benefit on a direct or presumptive basis 
is not established.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


